In a proceeding brought by a grandmother for visitation with the child of her deceased daughter, petitioner appeals from an order of the Family Court, Kings County, dated December 27, 1976, which, after a hearing, denied her petition on the merits. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for further proceedings consistent herewith. Since animosity between the father of a child and the maternal grandmother is not a proper basis for the denial of visitation privileges to the grandmother (see Matter of Vacula v Blume, 53 AD2d 633), the Family Court abused its discretion when it denied the petition on that ground. We remand the proceeding to the Family Court to take testimony and make a determination under the standards set forth in section 72 of the Domestic Relations Law, as interpreted in Lo Presti v Lo Presti (40 NY2d 522). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.